UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LEE GARDNER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00422-PJM-1; 8:09-cv-01508-PJM)


Submitted:   May 31, 2012                  Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Lee Gardner, Appellant Pro Se. Emily Noel Glatfelter,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Lee        Gardner       seeks    to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.           The    order    is    not     appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)             (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this       standard        by         demonstrating       that

reasonable       jurists       would       find     that        the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the      prisoner       must

demonstrate      both    that        the    dispositive         procedural       ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gardner has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral    argument      because       the     facts    and   legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3